Exhibit State Bancorp, Inc. Reports Fourth Quarter and Year End 2009 Results and Declares Cash Dividend of $0.05 · Completes Previously Announced Disposition of Lower Quality and Non-Accrual Loans Resulting in Fourth Quarter and Full Year Losses · Reduces Non-Performing Assets by 81% to 0.6% of Loans and Leases · Completes $10 million Debt to Equity Exchange · Quarterly Net Interest Margin Improves to 4.15% · Reports Strong Capital Levels with Tangible Common Equity Ratio at 6.93% · Company Well Positioned for 2010 · Board Declares Regular $0.05 Cash Dividend Jericho, N.Y., January 27, 2010 - State Bancorp, Inc. (the “Company”) (NASDAQ–STBC), parent company of State Bank of Long Island (the “Bank”), today reported a net loss of $12.7 million, or $0.89 per diluted common share, for the fourth quarter of 2009 compared with a net loss of $4.1 million, or $0.30 per diluted common share, a year ago. The 2009 fourth quarter loss resulted from the Company’s successful execution of its previously announced decision to liquidate lower quality legacy loans including a significant portion of its non-accrual loans. Fourth quarter 2009 liquidation and write-down costs were $26 million (pre-tax) including required additional loan loss provisions and losses recognized on the disposition of non-accrual loans held for sale. Additionally, the Company also enhanced its capital position by exchanging its 8.25% subordinated notes (due to mature in 2013) with an outstanding principal balance of $10 million for common equity in a privately negotiated transaction with four major institutional investors. For the year ended December 31, 2009, the Company recorded a net loss of $14.8 million, or $1.16 per diluted common share, compared with net income of $1.8 million, or $0.12 per diluted share, for the year ended December 31, 2008. Earnings per diluted common share in 2009 were also negatively impacted by quarterly dividends paid on preferred stock issued in December 2008 under the United States Department of the Treasury (the “Treasury”) Capital Purchase Program (“CPP”). Commenting on the fourth quarter 2009 results, President and CEO Thomas M. O’Brien stated, “We continue to make very focused decisions to aggressively restructure our business, further strengthen our lending platform and to position our balance sheet for improved performance and financial strength. Throughout 2009, we proactively tackled our challenges in a way that provides greater clarity and finality so that the Company’s many stakeholders enjoy the benefits of that transparency. "In past announcements, we have described our aggressive stance on remediating the Company’s legacy troubled loans and the many improvements we have already brought about in the quality of our loan and credit platforms and professional staff. As previously announced, we determined that the significant risks and long-term economic costs likely to be incurred in 2010 and beyond from managing lower quality and non-accrual loans had served, in part, as motivation for the decision to immediately exit these higher risk loan relationships. Long-term costs include collection, property taxes, legal, insurance, environmental, property security and the ultimate uncertainty involved in collateral valuation. "While these actions resulted in a loss for the quarter and year, they represent important strategic steps toward significantly reducing future balance sheet risk. By eliminating the multiple distractions, inherent costs and uncertainties that these lower quality loans were consistently demanding, we are now able to more effectively deploy the Bank’s ample resources to take advantage of what I believe are attractive opportunities ahead, including organic franchise expansion and potential acquisitions. "The Company and its subsidiary, State Bank of Long Island, both continue to benefit from a very solid capital base with ratios that are significantly in excess of the highest “well capitalized” regulatory standard. Our healthy quarterly net interest margin of 4.15% is a positive and tangible reflection of the Company’s continued ability to produce strong core net interest earnings, even in this very challenging interest rate environment. The nation’s banking industry generally remains very well capitalized but faces earnings shortfalls from weakened loan portfolios, as is typical in recessionary periods. Over time these pressures will sort themselves out through a variety of techniques including perhaps a greater number of banks deciding to adopt the more forceful and immediate measures that we at State Bank have embraced. We remain convinced that shareholders are best served by the sort of clear and proactive measures which we employ. 2 "The national and local economies remain fragile with low levels of economic activity and high unemployment rates. Business conditions remain subdued and that uncertainty is serving to limit both consumer and corporate spending.While the recession may have technically ended, meaningful growth will only return when renewed economic activity drives corporate hiring.
